Citation Nr: 1825315	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-12 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar strain.

2.  Entitlement to service connection for a cervical strain.

3.  Entitlement to service connection for traumatic brain injury (TBI), residuals of motor vehicle accident, carotid sheathing and stretching, concussion syndrome and post-traumatic cephalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1990 with subsequent periods of active duty for training and inactive duty for training.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the undersigned Veterans' Law Judge (VLJ) in a January 2018 hearing.  During that hearing, the Veteran waived RO review of new evidence.

The issue of service connection for TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At minimum, the evidence is in relative equipoise as to whether the Veteran's current lumbar strain is etiologically related to in-service trauma.

2.  At minimum, the evidence is in relative equipoise as to whether the Veteran's current cervical strain is etiologically related to in-service trauma.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for service connection for lumbar strain have been met.  38 U.S.C. §§ 101(24), 106, 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2017).
2.  Affording the Veteran the benefit of the doubt, the criteria for service connection for cervical strain have been met.  38 U.S.C. §§ 101(24), 106, 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the service connection claims for lumbar and cervical strains, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Certain disabilities, including arthritis, organic neurological disorders, and psychoses, are presumed to be serviced connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

Active duty for training (ACDUTRA) includes full-time duty in the Armed Forces performed by Reserves for training purposes, while INACDUTRA includes duty (other than full-time duty) prescribed for Reserves, as well as duty (other than full-time duty) performed by a member of the National Guard of any State.  38 C.F.R. 
§ 3.6(c), (d) (2017).  Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing active duty or ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA, but the appellant is not entitled to the application of the presumption of soundness or the presumption of aggravation except for his active duty.  38 U.S.C. §§ 101(24), 106, 1110 (2012).

In this case, the Veteran has asserted that her lumbar and cervical strains were the result of a motor vehicle accident in 1989, and subsequent injuries in the reserves in 2005 and 2008.  The Board has reviewed the Veteran's service treatment records (STRs) and a 1989 STR documented that the Veteran was involved in a motor vehicle accident.  Additionally, it was determined in September 2004 and December 2008 that the Veteran's subsequent injuries to her back were in the line of duty.

In a February 2012 VA opinion, the examiner found that it was less likely than not that the Veteran's lumbar and cervical strains was proximately due to or the result of her active service because no diagnoses for those conditions were found.  However, in a February 2018 opinion, the Veteran's private physician wrote that after reviewing her treatment records, her lumbar and cervical conditions were caused by or a result of her motor vehicle injury in 1989 as well as her injuries in the reserves.  The rationale was that her neck was injured in the 1989 motor vehicle incident and her lower back was injured in September 2004, while doing push-ups.  Both conditions were reinjured in 2008.  The physician wrote that the Veteran never had neck or lower back symptoms before her injuries in service and that because her symptoms developed afterwards, it was within reasonable medical possibility that her symptoms were related to the change in her biomechanics as a result of her 1989 motor vehicle injury and her injuries in 2004 and 2008.  Additionally, in her February 2018 hearing, the Veteran testified that she had no lumbar or cervical problems before her injuries, but after, her back and neck started to bother her and continued to bother her ever since.

Weighing the conflicting evidence, the Board finds that the February 2018 opinion from the Veteran's private physician, finding a nexus between her current lumbar and cervical strains and active service, combined with the credible lay statements, are of at least equal probative value to the February 2012 VA examiner's negative nexus opinion.  The Board thus finds that it is at least as likely as not that the Veteran's lumbar and cervical strains are etiologically related to active service.  Accordingly, the criteria for service connection have been met, and the claims are granted.




ORDER

Entitlement to service connection for a lumbar strain is granted.

Entitlement to service connection for a cervical strain is granted.


REMAND

Concerning the claim for service connection for TBI, in a July 2016 correspondance, the Veteran was notified that VA had conducted a special review of TBI examinations completed between 2007 and 2015.  The review revealed a number of intial TBI examinations that were not conducted by the appropriate examiner.  The Veteran was offered an opportunity to have a new TBI examination.  In a subsequent July 2016 statement, the Veteran wrote that she wanted her claim to be re-evaluated under VA's special TBI review.  However, no new VA examination was ever scheduled to determine the etiology of her TBI.  As a result, and in light of the Veteran's detailed hearing testimony, a VA examination is necessary to determine the etiology of the Veteran's TBI and whether it is related to active service.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning this claim.

2. After the above has been completed, schedule the Veteran for a VA medical examination to determine whether any current TBI, residuals of motor vehicle accident, carotid sheathing and stretching, concussion syndrome and post-traumatic cephalgia, was caused by, or was otherwise related to, her active military service.  Any tests deemed necessary should be conducted and the claims folder must be provided to the examiner for review in conjunction with the examination.  

The examiner is requested to identify any currently diagnosed condition and state whether it is at least as likely as not (a 50 percent probability or greater) that it began during service or is related to some incidence of service.  Any and all opinions must be accompanied by a complete rationale.  In answering these questions, the examiner is requested to consider the Veteran's testimony in her February 2018 hearing that her TBI was a result of her 1989 motor vehicle accident.

3. After the completion of the above development, and any other development deemed necessary, furnish the Veteran and her representative with a supplemental statement of the case and give her an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


